Citation Nr: 0944470	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include a peptic ulcer, to include as secondary 
to PTSD.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Marine 
Corps from December 1969 to December 1976, to include combat 
duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The Veteran appeared at a Travel Board Hearing in September 
2009.  A transcript is associated with the claims file.  

The issues of entitlement to service connection for bilateral 
hearing loss and a gastrointestinal disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The Veteran served as a light truck driver with the U.S. 
Marines in the Republic of Vietnam, and service department 
history confirms combat action with enemy forces (Viet Cong) 
during operations in 1969 and 1970; the Veteran's assertions 
of seeing mutilated bodies and of engaging with the enemy 
forces with a .50 caliber machine gun are conceded, and there 
is a competent medical opinion of record which diagnoses PTSD 
as a result of this combat exposure.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
this claim.  


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

The Veteran contends that his service in Vietnam as a U.S. 
Marine exposed him to combat with the enemy, and that he 
experienced severe stress while proximate to combat and the 
horrors of war.  Although his primary duty was a truck 
driver, he contends that he served as a gunner in combat, and 
that he saw the dead, mutilated bodies of American 
servicemen.  As a result of these traumatic in-service 
experiences, the Veteran asserts suffering from late-onset 
PTSD.  

The Veteran does have a diagnosis of PTSD, given in January 
2005 after a thorough VA clinical assessment.  He has not, as 
of yet, received a VA compensation and pension examination 
for the disorder; however, based on the evidence of record, 
one is not needed in order to resolve the issue of service 
connection.  The January 2005 clinical assessment diagnosed 
the Veteran as having chronic PTSD associated with his combat 
service in the Republic of Vietnam, to include exposure to 
mutilated bodies and having to use his truck-mounted .50 
caliber machine gun.  

At issue then, is not the diagnosis of the disorder or a link 
to service; rather, it is whether the Veteran's alleged 
stressors occurred.  The DD Form 214 indicates award of the 
Vietnam Service Medal; however, there is no associated combat 
decoration such as a Combat Action Ribbon or Purple Heart 
Medal.  Despite this, the Veteran does have a Department of 
the Navy form in his service personnel records entitled 
"Combat History," listing the combat operations in which 
the Veteran participated while stationed in Vietnam.  Of 
note, is an entry dated in September 1969, where the Veteran 
"participated in operations against communist aggression 
(Viet Cong)."  Additionally, the Combat History form shows 
the Veteran's participation in Operation Pipestone Canyon and 
Operation Pickens Forest in 1969 and 1970.  

The Department of the Navy records are official service 
department verification of combat service in the Republic of 
Vietnam, and as such, the Veteran's participation in combat 
will be conceded.  Thus, given that the Veteran served in 
combat, his allegations of exposure to stressful combat 
situations will also be conceded, and there is no need for 
individual verification of the events.  See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.304(f).   The Veteran has a diagnosis 
of PTSD, there is link between the current diagnosis and 
combat service, and service personnel records confirm 
participation in combat in Vietnam.  As such, the 
requirements of service connection for PTSD have been met, 
and the claim will be granted.  See 38 C.F.R. § 3.304(f). 


ORDER

Service connection for PTSD is granted.  


REMAND

Service Connection-Gastrointestinal Disorder/Hearing Loss

The above decision grants service connection for PTSD.  At 
the Veteran's Travel Board Hearing, his representative 
mentioned that the Veteran has a diagnosis of an ulcer, and 
that it is his belief that years of stress, brought about by 
the now service-connected PTSD, precipitated the development 
of this condition.  Regarding hearing loss, the contention is 
that exposure to acoustic trauma in service caused the 
eventual development of a bilateral hearing loss.  

At present, there is no evidence of either a current hearing 
loss disability or of a gastrointestinal disability, other 
than from the Veteran's unsubstantiated assertions.  It is, 
however, pertinent to note that the Veteran, as a layperson, 
is competent to report on that which comes to him through his 
senses.  That is, although he is unable to diagnose a peptic 
ulcer or a bilateral hearing loss, and he cannot link such 
diagnoses to service, he is competent to report feelings of 
gastrointestinal discomfort as well as a decrease in his 
hearing acuity.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Additionally, the Board notes that the Veteran served in 
combat and is now service-connected for PTSD.  As this is the 
case, his assertions regarding noise exposure in combat are 
conceded.  The RO, in the initial denial, noted that the 
Veteran's military occupational specialty was that of a truck 
driver.  Though this is correct, the Veteran's service 
personnel records clearly indicate participation in combat, 
and such duty would necessarily involve exposure to a great 
deal of noise (small arms fire in particular, as the Veteran 
manned a .50 caliber machine gun on his truck).  Thus, noise 
exposure is conceded, and there is (through the Veteran's 
complaint) at least some indication of a current hearing loss 
disability.  As this is the case, a comprehensive VA 
audiological examination is necessary to determine if any 
hearing loss disability is present, and if so, if such a 
disorder is causally related to the Veteran's service, to 
include combat service, in the Marine Corps.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006). 

Regarding the gastrointestinal claim, it is noted that the 
above decision grants service connection for PTSD and that 
the Veteran maintains a complaint of gastrointestinal 
discomfort, exacerbated by stressful periods.  The claim of 
secondary service connection for a gastrointestinal disorder 
was specifically raised in the September 2009 hearing 
testimony; however, as PTSD was not yet service-connected, 
evidentiary development had not occurred for this issue.  
Given the Veteran's complaint (documented in the filing of 
the current claim, as well as during clinical visits to 
healthcare providers), there is at least a possibility of a 
chronic gastrointestinal disability.  As service-connected 
PTSD is alleged to have some relationship to 
causing/aggravating the gastric condition, the Board will 
remand the claim so that a comprehensive internal medicine 
examination can be afforded which addresses whether any 
current gastrointestinal condition, to include a peptic 
ulcer, is related (either causally or by aggravation) to 
service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81( 2006).  Alternatively, in light of VA's duty to 
provide all possible assistance in the development of all 
possible theories of entitlement, and as the claim requires 
development for the secondary aspect of the claim, the Board 
requests that the examiner also opine as to if any incident 
or event in active service caused the Veteran to develop a 
chronic gastrointestinal disability on a direct basis.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination and internal 
medicine examination to determine the 
nature, approximate onset date or etiology 
of any bilateral hearing loss and 
gastrointestinal disorder, to include a 
peptic ulcer.  Following a review of the 
relevant medical evidence in the claims 
file, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiners are asked to provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that bilateral hearing loss and a 
gastrointestinal disability, to include 
peptic ulcer, if present, began during 
service or are otherwise linked to any 
incident of service.  For the hearing 
loss, the audiologist should discuss the 
noise exposure as a Marine serving in 
combat operations in Vietnam.  Moreover, 
the internal medicine examiner is 
specifically asked to provide an opinion 
as to whether it is at least as likely as 
not that any gastrointestinal disorder, to 
include a peptic ulcer was caused or 
worsened by his service-connected PTASD.  

2.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claims.  If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


